DETAILED ACTION
Allowable Subject Matter
Claims 5-6 and 11-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 5 and 6, these limitations when viewed in combination with the limitations of claim 1 are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.

Regarding claim 11, limitations are included directed towards receiving biometric information associated with the user; storing impact threshold data on a memory of a flexible printed circuit board, the impact threshold data being based on the biometric information.  These limitations when viewed in combination with the remaining limitations of claim 11 are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.

Regarding claim 18, limitations are included directed towards receiving biometric information for the user, the biometric information at least including the age and sex of the user; determining impact threshold data for the user based on the biometric information; uploading the impact threshold data onto a memory device that is mounted on a flexible printed circuit board, the flexible printed circuit board having other .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states “the battery intended to be adjacent to a molar of the user.”  The examiner cannot ascertain the bounds of what “intended to be adjacent to” encompasses.  The word intended renders the claim indefinite.  Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claim(s) 1, 3-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maloney (US 2020/0147473 A1).

Claims 1, 3-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 2020/0147473 A1) in view of Adell (US 5203351 A).

Regarding claim 1, Maloney teaches a method for manufacturing a custom mouth guard that detects impact forces of user (See abstract, [0076+] and Figure 29) comprising, conforming a first layer of material to a model of the users mouth that includes replicated teeth (See [0076+, 0079+], the mouth includes the maxillary region), heating a first layer of material (See [0076+] noting the thermoforming step), attaching circuitry to the first layer (See [0076+] and Figure 29), overlaying a covering over the circuitry (See [0076+], Figure 29 item 308) conforming the second layer to the circuity and first layer (See [0076+] and Figure 29, Item 308 and 309).  Furthermore, Adell teaches the use of a heat gun to form dental apparatus (See 1:18+)  Such would be used to heat the first layer of material when it is on the mold after conforming.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maloney with the teaching of Adell to manipulate customizing material into a generic intra-oral device in a desired manner.  (See 1:18+)

Regarding claims 3-4 and 8-10, Maloney teaches:
(Claim 3) the conforming being completed through a pressure thermoforming machine (See [0079+ and 0084] which speaks of pressure and thermoforming).
(Claim 4) trimming the conformed products to create the final custom mouthguard. (See [0096+] and Figure 29 item 310).

(Claim 9) a central section of the front portion, sensors being mounted on a middle portion of the circuit board, a maximum thickness of less than 4mm.  (See [0047+, 0050+], Figure 6)
(Claim 10) a maximum diameter of the front portion between 5mm and 6mm, a battery mounted on the circuit board.  (See [0047-0048], Item 109, 118)  The intention of the battery is seen to be insignificant.

Regarding claim 7, Adell teaches the heat gun.  (See 1:18+)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maloney with the teaching of Adell to manipulate customizing material into a generic intra-oral device in a desired manner.  (See 1:18+)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 2020/0147473 A1) in view of Adell (US 5203351 A) and Dau (US 2019/0105842 A1).

Regarding claim 2, Dau teaches forcing an electrical component into the first layer at a location aligned with the central incisors to set the location for the printed circuit board and forcing other components into the first layer at locations closer to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711